UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-7178


JAMES EARL KITTRELL,

                Plaintiff – Appellant,

          v.

GENE M. JOHNSON,    Director   of   the   Virginia   Department   of
Corrections,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:08-cv-0603-MSD-JEB)


Submitted:   February 18, 2010            Decided:    February 23, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Earl Kittrell, Appellant Pro Se.    Joshua Mikell Didlake,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James    Earl       Kittrell          seeks     to    appeal         the     district

court’s    order       accepting        the     recommendation            of    the    magistrate

judge    and     denying         relief    on     his     28    U.S.C.          §    2254       (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of   appealability.                  28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing           of    the       denial       of     a

constitutional         right.”           28     U.S.C.       § 2253(c)(2)            (2006).            A

prisoner       satisfies          this        standard         by        demonstrating              that

reasonable       jurists         would     find       that     any        assessment           of     the

constitutional         claims      by     the    district       court       is      debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                             We have

independently reviewed the record and conclude that Kittrell has

not     made    the    requisite          showing.           Accordingly,             we       deny    a

certificate       of    appealability            and      dismiss         the       appeal.            We

dispense       with     oral       argument       because           the    facts       and          legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                           DISMISSED

                                                 2